                 1
                 2
                 3
                 4
                 5                                UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                   ***
                 8    UNITED STATES OF AMERICA,                              Case No. 2:12-CR-463 JCM (VCF)
                 9                                           Plaintiff(s),                       ORDER
               10             v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                          Defendant(s).
               13
               14            Presently before the court is the matter of USA v. Williams, et al. Carolyn Shelmadine
               15     Willis-Casey’s (“petitioner”) filed a notice of appeal on January 15, 2020. (ECF No. 983). The
               16     Ninth Circuit construed petitioner’s notice as a motion to reopen the time for appeal pursuant to
               17     Federal Rule of Appellate Procedure 4(a)(6) and remanded the case to this court for consideration.
               18            This court dismissed petitioner’s § 2255 motion on October 25, 2019, and entered
               19     judgment the same day. (ECF Nos. 972; 973). Ordinarily, petitioner was required to file her notice
               20     of appeal within sixty (60) days after entry of this court’s order and judgment. Fed. R. App. P.
               21     4(a)(1)(B). However, Rule 4(a)(6) provides as follows:
               22
                                     The district court may reopen the time to file an appeal for a period
               23                    of 14 days after the date when its order to reopen is entered, but only
                                     if all the following conditions are satisfied:
               24
                                     (A) the court finds that the moving party did not receive notice
               25                    under Federal Rule of Civil Procedure 77(d) of the entry of the
                                     judgment or order sought to be appealed within 21 days after entry;
               26
                                     (B) the motion is filed within 180 days after the judgment or order
               27                    is entered or within 14 days after the moving party receives notice
                                     under Federal Rule of Civil Procedure 77(d) of the entry, whichever
               28                    is earlier; and

James C. Mahan
U.S. District Judge
                1                    (C) the court finds that no party would be prejudiced.
                2
                      Fed. R. App. P. 4(a)(6).
                3
                             In United States v. Withers, the Ninth Circuit noted that “Rule 4(a)(6) gives a district court
                4
                      discretion in deciding whether to grant a motion to reopen. But that discretion is limited.” United
                5
                      States v. Withers, 638 F.3d 1055, 1061 (9th Cir. 2011) (citations omitted). In particular, the court
                6
                      held as follows:
                7
                                     Where a moving party makes an unchallenged assertion that he
                8                    did not receive timely notice of judgment, and the other Rule
                                     4(a)(6) conditions are not at issue, a district court errs in
                9                    denying the motion to reopen based solely on the party’s
                                     failure to learn independently of the entry of judgment.
              10
              11      Id. at 1061–62.

              12
              13             Rule 4(a)(6)(B) is satisfied. Petitioner filed the instant motion on January 15, 2020, which

              14      is within 180 days of this court’s October 25, 2019, order and judgment. Thus, the only issues

              15      before the court are whether petitioner received notice of this court’s order within 21 days after

              16      entry and whether the government would be prejudiced by reopening the time for appeal. See Fed.

              17      R. App. P. 4(a)(A) and (C).

              18             Petitioner avers that “she was not aware of the court’s denial of her § 2255 motion until

              19      January 4, 2020, when her codefendant informed her that the court’s denial order was recently

              20      published on LexisNexis.” (ECF No. 983). As a result, the court finds that petitioner did not

              21      receive notice of this court’s order.

              22             Next, the court must determine whether the government will be prejudiced by reopening

              23      the time for appeal. The court declined to issue petitioner a certificate of appealability in full.

              24      Consequently, petitioner “may request a circuit judge to issue it” pursuant to Fed. R. App. P.

              25      22(b)(1). See also Ninth Circuit Rule 22-1. The government is not prejudiced by petitioner

              26      availing herself of the legal recourse made available to her by statute.

              27             Because petitioner did not receive notice of this court’s order, she filed the instant motion

              28      within 180 days of that order, and the government will not be prejudiced by petitioner appealing


James C. Mahan
U.S. District Judge                                                   -2-
                1     this court’s order, the court finds that petitioner satisfies the requirements of Rule 4(a)(6). Thus,
                2     the court grants petitioner’s motion.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner’s motion to
                5     reopen time for appeal (ECF No. 983) be, and the same hereby is, GRANTED.
                6            IT IS FURTHER ORDERED that the clerk shall serve a copy of this order on petitioner
                7     by mailing a to 2416 Marvelous Manor, North Las Vegas, NV 89032.
                8            IT IS FURTHER ORDERED that the clerk shall serve a copy of this order on the Ninth
                9     Circuit Court of Appeals.
              10             DATED January 31, 2020.
              11
              12                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -3-
